DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 11-21 are pending in this Office Action.
Claim(s) 11-12 and 19-21 are amended.
Claim(s) 1-10 are cancelled.

Response to Arguments
Applicant's arguments filed on 03/30/2021 with respect to the rejections of claims 11-21 under 35 USC 103, in light of amended claims 11-12 and 19-21, have been fully considered but they are not persuasive. 
On pages 6-8 of Applicant’s remarks filled on 03/30/2021 it is argued that Recker fails to teach or suggest “wherein the processor and RF transceiver are configured to cooperatively establish and participate in an outdoor wireless communication network around one or more streets with a plurality of street lamps”. Specifically, the Applicant argues that Recker, “is not interested in forming an outdoor wireless communication network with a plurality of street lamps”, and that Recker, “only mentions a single ‘street lamp’ in singular form and not in plural form”. The Examiner respectfully disagrees with Applicant’s interpretation of Recker. 
(Abst.; “In addition to coordinating operation, the network may be used for communication purposes such that an extensible lighting network can be installed by installing bulbs, tubes, lamps and battery power fixtures in existing locations that do not require an electrician for new wiring or special hardware other than what is contained with the wirelessly networked LED light itself”, Par. 14). Recker explicitly teaches that a plurality of such lighting/communication bulbs may be installed in a plurality standard lighting sockets or fixtures in order to cooperatively establish and participate in an outdoor wireless communication network (“In addition to coordinating operation, the network may be used for communication purposes such that an extensible lighting network can be installed by installing bulbs, tubes, lamps and battery power fixtures in existing locations that do not require an electrician for new wiring or special hardware other than what is contained with the wirelessly networked LED light itself”, Par. 14; “In some embodiments, intelligent lights may contain wireless transmitters and receivers allowing them to coordinate functions within groups of light bulbs or allowing them to receive control and programming over a network as well as forward or route traffic to other light bulbs that are part of the network. Thus, for example, a removable light bulb may also act as a node in a network of light bulbs providing the ability to deploy a lighting installation and a network to control the lighting installation by plugging light bulbs into sockets”, Par. 17; “an input can be retransmitted within a network of wireless lighting modules, where the network of lighting modules can be dispersed within a geographic area”, Par. 127; Par. 163; “RF transceivers can allow the wireless light bulb 1002 to communicate with disparate wireless light bulb(s) (e.g., to repeat signals, coordinate actions)”, Par. 154; “a network of wireless light bulbs can be created by embedding an RF transceiver with intelligence (microcontroller, microprocessor, integrated circuit etc.) in the wireless light bulbs and using a communication protocol between the bulbs to control any size group of bulbs to accomplish any task described herein”, Par. 212; “Multiple wireless light bulbs may form a sensor network to add useful functions to a lighting installation where multiple wireless light bulbs may be individually controlled or work as a network to implement one or more functions in addition to lighting”, Par. 234; “It is to be appreciated that a network of wireless light bulbs and fixtures with RF transceivers may be created to propagate control messages through the network to control any installed lights from one or more RF transmitter and AC detection circuits”, Par. 241; “A network of bulbs or fixtures may be used to forward the transmitted indications back to a central controller to process the information”, Par. 311; “wireless control allows the installation of the device in any indoor or outdoor location”, Par. 8; Par. 10; Par. 100; Par. 138; Par. 194). Additionally, paragraph 94 of Recker provides several examples of standard lighting fixtures in which the lighting/communication bulbs may be installed, including a street lamp (Further products and applications may include… a street lamp”, Par. 193). When these teachings of Recker are read together as a whole, one of ordinary skill in the art would readily understand that Recker teaches that a plurality of lighting/communication bulbs may be installed in a plurality standard lighting sockets or fixtures in order to cooperatively establish and participate in an outdoor wireless communication network, and that said standard lighting sockets or fixtures may be embodied as a street lamp. Although Recker only uses the term “street lamp” in singular form, each of the plurality of lighting fixtures may be embodied as a street lamp. Additionally, one of ordinary skill in the art would readily understand that a street lamp is, by definition, a lamp positioned “around one or more streets”. 
Therefore, it is the position of the Examiner that, as Recker teaches that a plurality of lighting/communication bulbs may be installed in a plurality standard lighting sockets or fixtures in order to cooperatively establish and participate in an outdoor wireless communication network, and as Recker teaches that said standard lighting sockets or fixtures may be embodied as a street lamp, Recker also teaches or suggests “wherein the processor and RF transceiver are configured to cooperatively establish and participate in an outdoor wireless communication network around one or more streets with a plurality of street lamps”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 11, claim 11 recites the limitation “wherein each of the plurality of street lamps has the integrated lamp and radio communication module”. However, claim 11 only recites a single “integrated lamp and radio communication module” and establishes that the integrated lamp and radio communication module is “mounted in the lamp head” of the claimed lamp head. As such, it is unclear how each of a plurality of street lamps has a single integrated lamp and radio communication module which is, itself, mounted in the lamp head of a single street lamp (i.e. it is unclear how a single module mounted in the lamp head of a single street lamp, may also be included in each of a plurality of other street lamps).
Claims 12-21 depend from claim 11 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 18, claim 18 recites the limitation “the street” in the last line. However, Claim 11 establishes “a streetlamp adjacent a street”, “a surface adjacent a street”, and “one or more streets”. As such, it is unclear as to which “street” the limitations of claim 18 refer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. US 2010/0141153 A1 (hereinafter Recker) in view of Butler et al. US 2008/0289870 A1 (hereinafter Butler).
Regarding Claim 11, Recker teaches a streetlamp adjacent a street (invention may be employed in street lamps and outdoors, Par.193-194), the streetlamp comprising: a lamp head, the lamp head including a socket (standard lighting socket or fixture, Abst.; Par. 11; Par. 14 invention may be employed in street lamps and outdoors, Par.193-194; Par. 138; Par. 413); and an integrated lamp and radio communication module mounted in the lamp head, the integrated lamp and radio communication module having an interface inserted into the socket (light socket adapter 2060, Par. 199; designed to fit into place in the socket of the fixture as a bulb replacement, Par. 413; may be employed in street lamps and outdoors, Par.193-194); an electric lamp mounted on the interface (wireless light bulb 1002, Par. 138; Par. 148; Fig. 10; the wireless light bulb designed to fit into place in the socket of a fluorescent lamp, Par. 261); and a communication unit mounted on the interface, the communication unit including a radio frequency (RF) transceiver, and a processor coupled to the RF transceiver to execute program code to control the RF transceiver, wherein the processor and RF transceiver are configured to cooperatively establish and participate in an outdoor wireless communication network around one or more streets with a plurality of street lamps, wherein each of the plurality of street lamps has the integrated lamp and radio communication module (logic for instructing controller and RF transceivers for two-way communication, Par. 117; Par. 118; Fig. 5; forms communication network between other such wireless bulbs, Par. 14; Par. 17; Par. 127; Par. 154; 
Recker does not explicitly teach the streetlamp comprising: a base configured to mount to a surface adjacent a street with a plurality of fasteners; a pole having a first end and a second end, wherein the first end is coupled to the base; the lamp head coupled to the second end of the pole. However, Butler teaches that typical, existing streetlamps comprise a base (14, Fig. 1) configured to mount to a surface (18, Fig. 1) adjacent a street (a street lamp inherently being adjacent to a street) with a plurality of fasteners (20, Fig. 1); a pole having a first end and a second end (12, Fig. 1), wherein the first end is coupled to the base (flange 14 at bottom of pole 12, Fig. 1); the lamp head coupled to the second end of the pole (lighting fixture 22 at top of pole 12, Fig. 1; Par. 2; Par. 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Recker such tat the streetlamp comprises a base configured to mount to a surface adjacent a street with a plurality of fasteners; a pole having a first end and a second end, wherein the first end is coupled to the base; the lamp head coupled to the second end of the pole, because such features are found in typical, existing streetlamps, therefore no unexpected results would occur. 
Regarding Claim 12, Recker as modified by Butler teaches the streetlamp of claim 11, wherein the integrated lamp and radio communication module further comprises: a power converter mounted on the interface, the power converter coupled to the communication unit and the electric lamp, the power converter configured to receive a first power over a power line of the socket and convert the first power into a second power suitable for powering the electric 
Regarding Claim 13, Recker as modified by Butler teaches the streetlamp of claim 11, wherein the communication unit comprises a software defined radio (Recker, input can be radio frequency output from a computer software program [i.e. software defined radio], Par. 211-212).
Regarding Claim 14, Recker as modified by Butler teaches the streetlamp of claim 11, wherein the program code executed by the processor is updated by wireless radio signals received over the air through the RF transceiver (Recker, remote control transmits command to RF receivers of lighting modules to execute logic (i.e. code), Par. 117-118).
Regarding Claim 15, Recker as modified by Butler teaches the streetlamp of claim 11, wherein the program code executed by the processor is updated by signals received over a powerline through the interface (Recker, executes software by sending control commands over existing power lines, Par. 251; programming light bulbs by communication over power lines Par. 252).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker as modified by Butler, and further in view of Dragas et al. US 2008/0031628 A1 (hereinafter Dragas).
Regarding Claim 16, Recker as modified by Butler teaches the streetlamp of claim 11.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Recker as modified by Butler such that the communication unit is configured as a Wi-Fi hotspot to provide internet access to Wi- Fi devices through the outdoor wireless communication network, because Recker teaches the communication unit including a Wi-Fi communication interface for communications, and because this allows for increased Wi-Fi coverage with low cost, low weight and conformability.
Regarding Claim 17, Recker as modified by Butler and Dragas teaches the streetlamp of claim 16, wherein the communication unit is coupled in communication with the internet (Recker, The network interface may be a wireless network interface, wired network interface, interface to the Internet, local area network interface, and the like, Par. 436; Par. 458; Par. 460); and the processor and RF transceiver are configured to couple the outdoor wireless communication network to the internet (Recker, The network interface may be a wireless network interface, wired network interface, interface to the Internet, local area network 
Regarding Claim 18, Recker as modified by Butler and Dragas teaches the streetlamp of claim 17, wherein the communication unit is coupled in communication with one or more other communication units of other streetlamps along the street using radio frequency (RF) signals other than Wi-Fi (Recker, logic for instructing controller and RF transceivers for two-way communication, Par. 117; Par. 118; Fig. 5; ZIGBEE, BLUETOOTH; Par. 109; Par. 233; Par. 250-252).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker as modified by Butler, and further in view of Cavalcanti et al. US 2012/0310703 A1 (hereinafter Cavalcanti).
Regarding Claim 19, Recker as modified by Butler teaches the streetlamp of claim 11.
Recker as modified by Butler wherein the integrated lamp and radio communication module further comprises: a sensor unit mounted on the interface, wherein the sensor unit monitors vehicle traffic on the street adjacent where the street lamp is located. However, Cavalcanti teaches an integrated light/communicator system for use with outdoor street lamps (Abst.; light units, Fig. 10, #1040), comprising a sensor unit mounted on an interface, the sensor unit to monitor traffic on the street adjacent where the integrated light/communicator module is located (sensor for monitoring traffic, Par. 14; Par. 62), because this allows content of the transmissions to be altered based on traffic flow in the area (Par. 13-15).

Regarding Claim 20, Recker as modified by Butler teaches the streetlamp of claim 11.
Recker as modified by Butler does not teach wherein the integrated lamp and radio communication module further comprises: a sensor unit mounted on the interface, the sensor unit includes a humidity sensor and a temperature sensor, wherein the sensor unit reports weather conditions at a location where the street lamp is installed. However, Cavalcanti teaches an integrated light/communicator system for use with outdoor street lamps (Abst.; light units, Fig. 10, #1040), comprising a sensor unit mounted on an interface, the sensor unit having a humidity sensor and a temperature sensor to report weather conditions at the location where the integrated light/communicator module is installed (temperature and humidity sensors, Par. 14; Par. 26; Par. 52; Par. 60), because this allows content of the transmissions to be altered based on environmental conditions in the area (Par. 13-15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Recker as modified by Butler such that the integrated lamp and radio communication module further comprises: a sensor unit mounted on the interface, the sensor unit includes a humidity sensor and a temperature sensor, wherein the sensor unit reports weather conditions at a location where the street lamp is installed, 
Regarding Claim 21, Recker as modified by Butler and Cavalcanti teaches the streetlamp of claim 20. Additionally, Cavalcanti further teaches wherein a sensor unit further monitors vehicle traffic on the street adjacent where the street lamp is located (sensor for monitoring traffic, Par. 14; Par. 62), because this allows content of the transmissions to be altered based on traffic flow in the area (Par. 13-15).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Recker as modified by Butler and Cavalcanti such that the sensor unit further monitors vehicle traffic on the street adjacent where the street lamp is located, because this allows content of the transmissions to be altered based on traffic flow in the area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636